Per Curiam.
Convicted by jury verdict of and sentenced for robbery unarmed, MCLA § 750.530 (Stat Ann 1954 Rev § 28.798), defendant appeals. He contends on appeal that tbe trial judge erred reversibly in two instructions given to tbe jury, and be admits no requests to instruct were made nor was there objection to tbe instructions as given.
Commencing witb People v. Mallory (1966), 2 Mich App 359, this Court has consistently held that to preserve alleged errors in instructions for review, tbe mandates of GCR 1963, 516.2 must be complied witb. Tbe exceptions to tbis consistent bolding have involved omissions to instruct or errors in instructing on basie and controlling issues. In tbe latter situation, we have noted tbe error although GCR 1963, 516.2 was not complied witb to prevent manifest injustice. Tbis, we believe, is consistent witb tbe intent and philosophy of MCLA §§ 768.29 and 769.26 (Stat Ann 1954 Rev §§ 28.1052 and 28.1096) and GCR 1963, 529.1. It is also consistent witb tbe unanimous view of tbe Supreme Court. Hunt v. Deming (1965), 375 Mich 581.
In tbe case before us, defendant relies on two excerpts from the instructions. Standing alone they are erroneous on basic and controlling issues. In context witb tbe entire instruction, they are not erroneous. We view tbe instructions as a whole. People v. Fred W. Thomas (1967), 7 Mich App 519.
Affirmed.